DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12 ends with a period.
Claim 13 ends with a period.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 12, Giles et al. (US PGPub 2017/0110303, hereinafter Giles) discloses forming a sample comprising any of sodium and potassium (see paragraph [0128]); subjecting ions to electron impact fragmentation to generate a plurality of fragment product ions (see paragraph [0113]), and using a mass analyzer to generate a mass spectrum of the product ions (see paragraph [0114]). The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, forming at least two adduct ions of a molecular species in a sample, wherein the adduct ions comprises at least two different isotopes of any of sodium and potassium.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





Hanway Chang
January 21, 2022
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881